In the second paragraph of his main charge the court told the jury that it was necessary that the State prove beyond a reasonable doubt that the appellant engaged in the business or occupation of selling intoxicating liquors, in the fourth paragraph that it was essential that the State prove at least two sales in addition to the pursuit of the business; and in the sixth paragraph charged on the presumption of innocence and the necessity to prove guilt beyond a reasonable doubt.
We think that the charge sufficiently covered the law of reasonable doubt and there was, therefore, no error in refusing the special charge requested by appellant to the effect that the jury must believe beyond a reasonable doubt that two sales were made before a conviction could follow. Hill v. State,72 Tex. Crim. 109, 168 S.W. Rep., 864; Douglass v. State, 8 Texas Crim. App., 520; Neyland v. State, 13 Texas Crim. App., 549; Gonzales v. State, 30 Texas Crim. App., 224, 16 S.W. Rep., 978; McGrath v. State, 35 Tex.Crim. Rep., 34 S.W. Rep., 127, 941; Barton v. State, 53 Tex.Crim. Rep., 111 S.W. Rep., 1042; Carson v. State, 57 Tex.Crim. Rep., 123 S.W. Rep., 590, 136 Am. St. Rep., 981.
The motion is overruled.
Overruled. *Page 215